Citation Nr: 0740930	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-10 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at the White City Medical Center in Searcy, 
Arkansas, from June 10, 2004 to June 14, 2004.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had unverified service during the Vietnam era.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 administrative decision by the 
Department of Veterans Affairs (VA) Medical Center in North 
Little Rock, Arkansas, which determined that the veteran did 
not meet the criteria for reimbursement of medical expenses 
incurred at a private facility in June 2004.  The case was 
transferred to the Regional Office (RO) in North Little Rock, 
Arkansas pursuant to the veteran's request for a travel board 
hearing.  The veteran failed to report to the scheduled 
hearing in April 2006 and the case was subsequently 
transferred to the Board.  

In January 2007, the Board remanded this issue for additional 
evidentiary development and adjudication.  This case has 
since been returned to the Board for further appellate 
action.


REMAND

As noted above, this case was remanded in January 2007 for 
additional development.  The Board instructed that VCAA 
notice should be sent to the veteran, that a hearing should 
be scheduled with notice sent to the veteran's current 
address of record, and that the VA claim file should be 
associated with the VHA medical records folder.  It appears 
that none of the items specified in the Board's remand were 
accomplished.  

With respect to the hearing requested by the veteran, while 
it appears that the veteran's address was corrected in the 
system, and that he was notified at his most recent address 
of record that he could request a hearing, this does not 
comply with the Board's remand instruction to schedule the 
veteran for a Board hearing at the RO and notify him of the 
date, time, and place to report.

With respect to the Board's instruction to associate the 
veteran's claim folder with the VHA records file, it appears 
that a computer printout was attached to the folder, 
indicating the veteran's dates of service, and that he has no 
service-connected disabilities.  However, this does not 
satisfy the remand instruction, as the service dates are not 
verified, and as there is no confirmation as to whether a 
claim file actually exists.  It appears from the printout 
that there are at least some service records on file at the 
National Personnel Records Center.

With respect to the VCAA notice letter, an April 2007 
memorandum was attached to the claim file indicating that the 
veteran's failure to meet one of the requirements for 
reimbursement of medical expenses, i.e., treatment by VA 
within the 24 month period preceding emergency treatment, 
means that the VCAA duty to assist does not apply.  This 
memorandum did not address the duty to notify under the VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

VCAA notice is not required where a claim cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  However, in this case, 
it is unclear whether or not the veteran's claim can be 
substantiated.  The veteran stated in his VA Form 9 that he 
has been treated by VA in the past for cardiovascular 
problems, and that he has never missed a scheduled 
appointment.  There is at least some reason to question 
whether or not the facts are undisputed.  

The Court has held that compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) in connection with his 
claim for payment or reimbursement of 
unauthorized medical expenses incurred by 
him at a private medical facility in June 
2004.

2.  Associate the veteran's claims folder 
with the appeal.  

3.  Schedule the veteran for a Board 
hearing at the RO.  The RO should notify 
the veteran of the date, time and place of 
the hearing at his most recent address, 
which was submitted on the back page of 
his VA Form 9 received at the RO in 
February 2005.  After the hearing is 
conducted, or in the event the appellant 
withdraws his hearing request or fails to 
report for the hearing, the entire claims 
file in addition to the temporary file 
containing the procedural and medical 
history pertinent to this claim should be 
reviewed.  Should the prior denial be 
confirmed, the entire record should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

--CONTINUED ON NEXT PAGE--


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


